.Brady, J.:
The misconduct constituting the contempt was the collection of -.rents of the mortgaged premises, mentioned in the complaint. It ..appeal’s satisfactorily from the'evidence presented at the hearing of the motion for an order to punish the persons named, that the sum •collected by them improperly was about $326 ; and the court directed. the payment of $50, for the costs and expenses of the proceedings to punish for the contempt committed.
The learned justice imposed upon the persons named a fine of $110 for their misconduct, and as an indemnity to the plaintiffs for their actual loss and injury, by reason of the misconduct complained •of. It does not appear, from the papers submitted on the appeal, in what way the fine above mentioned was made up, and there does mot seem to be any evidence to warrant its imposition. This is a • civil contempt, and the proceedings in reference to its commission and punishment are under the provisions of the Revised Statutes -(3 R. S., 6 ed., p. 841, § 21), and by which it is provided that, if an actual loss or injury shall have been produced to any party by the misconduct alleged, a fine shall be imposed sufficient to indemnify such party, and to satisfy his costs and expenses, and that the .sum be paid over to him on the order of the court. And, further, that in such case the payment and acceptance of the fine .shall be an absolute bar to any action by such aggrieved party to recpver damages for such injury or loss. The object of this statute ■was, as its language plainly imports, to secure absolute indemnity not only for loss and injury occasioned by the misconduct complained of, but, also, for the costs and expenses relating to, or occa.sioned by it; and this seems to embrace the extent of the power of fhe court.
*334The amount of the fine, to indemnify the person aggrieved for the loss and injury, must he fixed upon proof of the damages sustained, according to.the rules of law which would apply in an action for such damages. (Sudlow v. Knox, 7 Abb. Pr., N. S., 411.) A flue of $710 was, therefore, excessive, and should be reduced to $376, and the order appealed from modified accordingly.
The defendant Steinart, assuming that he is an attorney and counselor of this court, has, by his misconduct, received, by the imposition of the fine and the proceedings consequent upon it, condemnation justly merited, and it may he that his misconduct will be the subject of further investigation affecting his professional standing.
Davis, P. J., and Barrett, J., concurred.
Order modified, as directed in opinion.